UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--- x
LEWIS CASS and CATHY OLIVUCCI-CASS,
Plaintiffs,

 

 

Vv.
ORDER
HOME DEPOT U.S.A. INC., :
Defendant. : 19 CV 5517 (VB)
ao-+ x
HOME DEPOT U.S.A. INC.,
Third-Party Plaintiff,

 

Vv.

COCA-COLA ENTERPRISES INC. and
LIBERTY COCA-COLA,
Third-Party Defendants.
--- x

 

On February 27, 2020, the Court granted defendant leave to file an amended third-party
complaint by March 9, 2020. (Doc. #34). Defendant attempted to do so, but its filing was
deficient and the Clerk rejected it.

Accordingly, is it HEREBY ORDERED:
By March 17, 2020, defendant properly shall file its amended third-party complaint in
accordance with the instructions contained in the Clerk’s March 10, 2020, notice on the ECF

docket.

Dated: March 10, 2020
White Plains, NY

SO ORD

Valu.

Vincent L. Briccetti
United States District Judge

 
